 
 
 
Exhibit 10.2

 
EXHIBIT B-1
FORM OF REVOLVING NOTE
$_______________                                    March 4, 2011
FOR VALUE RECEIVED, the undersigned (the “Borrowers”), HEREBY JOINTLY AND
SEVERALLY PROMISE TO PAY to the order of _________________ or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of the Revolving Loan from time to
time made by the Lender to the Borrowers under that certain Revolving Credit
Agreement, dated as of March 4, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”, the capitalized terms being used herein and not defined, have the
meanings set forth in such Agreement as therein defined), among the Borrowers,
the Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.
Each Borrower jointly and severally promises to make payments of principal in
the amounts and at the times required by the Agreement to the Administrative
Agent for the benefit of Lenders. The Borrowers jointly and severally promise to
pay interest on the unpaid principal amount of the Revolving Loan made by the
Lender from the date of such Revolving Loan until such principal amount is paid
in full, at such interest rates (which shall not exceed the maximum rate
permitted by applicable law) and at such times as provided in the Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent's office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. Each
Revolving Loan made by the Lender to the Borrowers pursuant to the Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender on its books and records and, if the Lender so elects in connection with
any transfer or enforcement hereof, appropriate notations to evidence the
foregoing information with respect to each such Revolving Loan then outstanding
may be endorsed by the Lender on the Schedule A attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrowers hereunder or under the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part or the Obligations
accelerated or extended, subject to the terms and conditions provided therein.
This Note is also entitled to the benefits of each Guaranty and is secured by
the Collateral. The terms and conditions of the Agreement are hereby
incorporated in their entirety herein by reference as though fully set forth
herein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Revolving Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the

1

--------------------------------------------------------------------------------

Lender in the ordinary course of business, including Schedule A hereto. The
Lender may also attach additional schedules to this Note and endorse thereon the
date, amount and maturity of its Revolving Loans and payments with respect
thereto.
The Borrowers, for themselves, and their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, intention to
accelerate, acceleration, demand, dishonor and non-payment of this Note.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW

2

--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
 
 
 
 
 
 
Borrowers:
 
 
 
 
 
 
 
 
FELCOR/JPM HOSPITALITY (SPE), L.L.C.,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C.,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR/JPM BOCA RATON HOTEL, L.L.C.,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM BOCA RATON LEASING, L.L.C.,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

 
 

3

--------------------------------------------------------------------------------

SCHEDULE A
REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Amount of
Revolving Loan
Made
Amount of
Revolving Loan Repaid
Aggregate Unpaid
Revolving Loan Balance
ABR Loan
Eurodollar Loan
ABR Loan
Eurodollar Loan
ABR Loan
Eurodollar Loan
Total Aggregate Unpaid Revolving Loan Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

4